ALLOWABILITY NOTICE

EXAMINER COMMENT
	In the reply filed 01/04/2021, applicant amended Claims 6, 15, and 21-37.  Claims 1-37 are currently pending. 

	Applicant’s arguments with respect to the 112 indefiniteness rejections set forth in the previous office action have been found persuasive.
	With respect to Claim 2, applicant’s arguments on page 11 of the reply have been found persuasive because the specification clearly and unambiguously defines the term “approximately” in the context of the claim. 
	With respect to Claims 15 and 21-37, the rejections have been rendered moot in view of applicant’s amendments to the claims. 
	
ALLOWED CLAIMS
	Claims 1-37 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are allowable for the reasons set forth in the previous office actions.  Applicant has overcome the 112 indefiniteness rejections, as discussed above, thereby placing the application into condition for allowance. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/PHILIP R WIEST/Primary Examiner, Art Unit 3781